DETAILED ACTION
This office action is in response to application filed on January 3, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/03/2020 and 12/07/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings are objected to because the specification at [0027] describes “As illustrated in FIG. 3, conventional inversion map 300 includes a wellbore path indication 302 …” which is not illustrated in the corresponding figure. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets 

Specification
The disclosure is objected to because of the following informalities:
[0016]: Language “Hoist 6 suspends a kelly 10 that lowers the drill string 8. Hoist 6 suspends a kelly 10 that lowers the drill string 8 through rotary table 12” should read “
[0019]: Language “(The tool face scribe line is drawn on the tool surface is a line parallel to the tool axis.)” should read “(The tool face scribe line is drawn on the tool surface as a line parallel to the tool axis.)” to clarify the disclosed language.
[0021]: Language “A first (x, y, z) coordinate system associated with the sensors 26 is shown, and a second coordinate system (x”, y”, z”) associated with the beds 32 is shown” should read “A first (x, y, z) coordinate system associated with the sensors 26 is shown, and a second coordinate system (x”, y”, z”) associated with the beds 34 is shown” in agreement with the details of Figure 1 and as described in other portions of the specification.
[0025]: Language “A fourth sub 170 attaches to the upper end of the connecting tubular 114. The fourth sub 170 is rotatable with respect to its longitudinal axis, and the  116. The fourth sub 170 is rotatable with respect to its longitudinal axis, and the longitudinal axis can be at an angle with respect to the longitudinal axis of the third sub  160” in agreement with the details of Figure 2 and the specification.
[0039]: Language “FIG. 7 illustrates an exemplary computing system for use with example tools and systems (e.g., tool 102)” should read “FIG. 7 illustrates an exemplary computing system for use with example tools and systems (e.g., tool  100)” in agreement with the details of Figure 2 and the specification.
[0040]: Language “System architecture 700 can include a processing unit (CPU or processor) 710, as well as a cache 712, that are variously coupled to system bus 705. Bus 705 couples various system components including system memory 715, (e.g., read-only memory (ROM) 720 and random access memory (RAM) 735), to processor 710” should read “System architecture 700 can include a processing unit (CPU or processor) 710, as well as a cache 712, that are  725), to processor 710” to clarify the recited language and in agreement with the details of Figure 7.
[0041]: Language “An output device 742 can also be one or more of a number of output mechanisms” should read “An output device 735 can also be one or more of a number of output mechanisms” in agreement with the details of Figure 7.
[0043]: Language “output device 742” should read “output device 735” in agreement with the details of Figure 7.


Claim Objections
Claim 6 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 5. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim 8 is objected to because of the following informalities:  
Language “a non-transitory memory coupled to the one or more processors, wherein the memory comprises instruction configured to cause the processors to perform operations for” should read “a non-transitory memory coupled to the one or more processors, wherein the non-transitory memory comprises instruction configured to cause the one or more processors to perform operations for” in order to provide appropriate antecedence basis.
Appropriate correction is required.

Claim 13 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 12. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim 20 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 19. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Examiner’s Note
Claims 1-20 were evaluated for patent eligibility under 35 U.S.C. 101 using the SUBJECT MATTER ELIGIBILITY TEST FOR PRODUCTS AND PROCESSES described in the 2019 Revised Patent Subject Matter Eligibility Guidance to determine patent eligibility under 35 U.S.C. 101. 
Regarding claim 1, the examiner submits that under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance for evaluating claims for eligibility under 35 U.S.C. 101, the claim is to a process (method), which is one of the statutory categories of invention.
Continuing with the analysis, under Step 2A - Prong One of the test:
the limitation “performing an inversion on the first measurement set and the second measurement set to generate a first formation profile corresponding with the first measurement set and a second formation profile corresponding with the second measurement set” is a process that, under its broadest reasonable interpretation, covers performance of the limitation using mathematical concepts (i.e., inversion, see specification at [0031]) to obtain additional information (i.e., a first formation profile corresponding with the first measurement set and a second formation profile 
Therefore, claim 1 recites a judicial exception under Step 2A - Prong One of the test.

Furthermore, under Step 2A - Prong Two of the test, the claim recites: 
“A method for generating a wellbore resistivity map”, which generally links the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)),
“receiving a first measurement set comprising electromagnetic field data for a first tool depth in a geologic formation; receiving a second measurement set comprising electromagnetic field data for a second tool depth in the geologic formation,” which adds extra-solution activities (e.g., mere data gathering, source/type of data to be manipulated) (see MPEP 2106.05(g)), and
“displaying the first formation profile and the second formation profile in a user interface (UI), wherein the first formation profile is positioned adjacent to the second formation profile in the UI,” which integrates the judicial exception into a practical application by reflecting an improvement to other technology or technical field (e.g., displaying formation characteristics, see specification at [0014]-[0015]). 
Therefore, these additional elements, when considered individually and in combination, integrate the judicial exception into a practical application. The claim is eligible at Prong Two of Revised Step 2A (see 2019 Revised Patent Subject Matter Eligibility Guidance – Revised Step 2A, see also MPEP 2106.05(b)).

Similarly, independent claims 8 and 15 are directed to patent eligible subject matter as explained above with regards to claim 1.

Regarding the dependent claims 2-7, 9-14 and 16-20, they were found to be patent eligible under 35 U.S.C. 101 by incorporating the eligible subject matter of their corresponding independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 10-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Le (US 20160178787 A1, IDS record), hereinafter ‘Le’, in view of Donderici (US 20160195633 A1, IDS record).
Regarding claim 1.
Le discloses:
A method (Fig. 6) for generating a wellbore resistivity map ([0053]: a method for imaging earth formation resistivity is disclosed (see also [0001])), comprising:
receiving a first measurement set comprising electromagnetic field data for a first tool depth in a geologic formation (Fig. 6, item 63; [0053]: time-dependent electrical currents are induced in the formation at a plurality of depths (which implies a first tool depth), generating time-dependent transient electromagnetic signals, which are measured by a downhole resistivity tool and send to a computer for processing (see [0082]));
receiving a second measurement set comprising electromagnetic field data for a second tool depth in the geologic formation (Fig. 6, item 63; [0053]: time-dependent electrical currents are induced in the formation at a plurality of depths (which implies a second tool depth), generating time-dependent transient electromagnetic signals, which are measured by a downhole resistivity tool and send to a computer for processing (see [0082])); 
inversion is performed in all samples in an entire depth interval, which examiner interprets to include first measurement set and second measurement set, to generate an inversion-based resistivity (IB-R) value and an inversion-based distance to a bedding plane (IB-D2B) value for each sample in the entire depth interval); and 
displaying the first formation profile and the second formation profile in a user interface (UI) (Fig. 6, item 68; [0053]: an image of the earth formation is generated using the IB-R and IB-D2B values for each sample in the entire depth interval, with this image being displayed on a display/monitor (see [0082])).

Le does not explicitly disclose:
wherein the first formation profile is positioned adjacent to the second formation profile in the UI.  

Donderici teaches:
“FIG. 5F is similar to FIG. 5A and shows a 2D map view option that plots look-ahead distance to bed boundary as a function of true vertical depth (TVD), and that uses different colors to identify different formation resistivity values. In FIG. 5F, the lines representing bed boundaries are straight and do not convey relative dip angle information. Instead, relative dip angle information is represented for each distinct TVD as an arrow with its tail at distance 0 (zero). Each arrow or other relative dip angle resistivity information for different true vertical depths intervals (analogous to first formation profile and second formation profile) are displayed (see [0018]) adjacent to one another, with information such as distance to bed boundary and dip angle (e.g., tool inclination, see [0014]) being included in the graph (see also Fig. 5S and [0054])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Le in view of Donderici to position the first formation profile adjacent to the second formation profile in the UI, in order to enable an operator to make steering decisions for an LWD tool or to review past steering operations, as discussed by Donderici ([0016]).

Regarding claim 3. 
Le in view of Donderici discloses all the features of claim 1 as described above.
Le does not explicitly disclose:
the first formation profile and the second formation profile are displayed with respect to a depth axis.  

Donderici teaches:
“FIG. 5F is similar to FIG. 5A and shows a 2D map view option that plots look-ahead distance to bed boundary as a function of true vertical depth (TVD), and that uses different colors to identify different formation resistivity values. In FIG. 5F, the lines resistivity information for different true vertical depths intervals (analogous to first formation profile and second formation profile) are displayed (see [0018]) adjacent to one another, with information such as distance to bed boundary (depth axis) and dip angle (e.g., tool inclination, see [0014]) being included in the graph (see also Fig. 5S and [0054])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Le in view of Donderici to display the first formation profile and the second formation profile with respect to a depth axis, in order to enable an operator to make steering decisions for an LWD tool or to review past steering operations, as discussed by Donderici ([0016]).

Regarding claim 4. 
Le in view of Donderici discloses all the features of claim 1 as described above.
Le does not disclose:
displaying the first formation profile and the second formation profile further comprises: 
displaying an indication of tool inclination with respect to at least one of the first formation profile or the second formation profile.  


“FIG. 5F is similar to FIG. 5A and shows a 2D map view option that plots look-ahead distance to bed boundary as a function of true vertical depth (TVD), and that uses different colors to identify different formation resistivity values. In FIG. 5F, the lines representing bed boundaries are straight and do not convey relative dip angle information. Instead, relative dip angle information is represented for each distinct TVD as an arrow with its tail at distance 0 (zero). Each arrow or other relative dip angle indicator represents the relative dip between the bit or reference point and the nearest bed boundary. In alternative embodiments, the size, the position, and/or the relative dip angle indicator may vary” ([0029]: resistivity information for different true vertical depths intervals (analogous to first formation profile and second formation profile) are displayed (see [0018]) adjacent to one another, with information such as distance to bed boundary and dip angle (e.g., an indication of tool inclination, see [0014]) being included in the graph (see also Fig. 5S and [0054])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Le in view of Donderici to display the first formation profile and the second formation profile by displaying an indication of tool inclination with respect to at least one of the first formation profile or the second formation profile, in order to enable an operator to make steering decisions for an LWD tool or to review past steering operations, as discussed by Donderici ([0016]).

Regarding claim 5. 
Le in view of Donderici discloses all the features of claim 1 as described above.

displaying the first formation profile and the second formation profile further comprises: 
displaying an indication of a boundary uncertainty distance with respect to at least one of the first formation profile or the second formation profile.  

Donderici teaches:
 “Further, the map views of FIGS.5L-5R may display a bed boundary line for one or more distance to bed boundary indicators, where an angle of bed boundary line corresponds to a relative dip angle value with respect to a reference point for the tool. Further, in some embodiments, at least one of the displayed distance to bed boundary indicators is partially transparent to show a level of uncertainty as described herein” ([0042]: map views (analogous to first formation profile and second formation profile) include an area of uncertainty for at least ones distance to bed boundary indicator (see also [0044])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Le in view of Donderici to display the first formation profile and the second formation profile by displaying an indication of a boundary uncertainty distance with respect to at least one of the first formation profile or the second formation profile, in order to enable an operator to make steering decisions for an LWD tool or to review past steering operations, as discussed by Donderici ([0016]).

Regarding claim 6. 
Le in view of Donderici discloses all the features of claim 1 as described above.

displaying the first formation profile and the second formation profile further comprises: 
displaying an indication of a boundary uncertainty distance with respect to at least one of the first formation profile or the second formation profile.  

Donderici teaches:
 “Further, the map views of FIGS.5L-5R may display a bed boundary line for one or more distance to bed boundary indicators, where an angle of bed boundary line corresponds to a relative dip angle value with respect to a reference point for the tool. Further, in some embodiments, at least one of the displayed distance to bed boundary indicators is partially transparent to show a level of uncertainty as described herein” ([0042]: map views (analogous to first formation profile and second formation profile) include an area of uncertainty for at least ones distance to bed boundary indicator (see also [0044])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Le in view of Donderici to display the first formation profile and the second formation profile by displaying an indication of a boundary uncertainty distance with respect to at least one of the first formation profile or the second formation profile, in order to enable an operator to make steering decisions for an LWD tool or to review past steering operations, as discussed by Donderici ([0016]).

Regarding claim 7. 
Le in view of Donderici discloses all the features of claim 1 as described above.

displaying the first formation profile and the second formation profile in the UI, further comprises: 
displaying an indication of a first boundary uncertainty distance with respect to the first formation profile; and 
displaying an indication of a second boundary uncertainty distance with respect to the second formation profile, and 
wherein the first boundary uncertainty distance is different than the second boundary uncertainty distance.  

Donderici teaches:
 “Further, the map views of FIGS.5L-5R may display a bed boundary line for one or more distance to bed boundary indicators, where an angle of bed boundary line corresponds to a relative dip angle value with respect to a reference point for the tool. Further, in some embodiments, at least one of the displayed distance to bed boundary indicators is partially transparent to show a level of uncertainty as described herein” ([0042]: map views (analogous to first formation profile and second formation profile) include an area of uncertainty for at least ones distance to bed boundary indicator, with these maps having different uncertainty values (see Fig. 5R and [0044])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Le in view of Donderici to display the first formation profile and the second formation profile by displaying an indication of a first boundary uncertainty distance with respect to the first formation profile; and displaying 

Regarding claim 8. 
Le discloses:
A system (Fig. 11, item 540 – “surface control unit”) for generating a wellbore resistivity map ([0053], [0082]: a method for imaging earth formation resistivity is disclosed (see also [0001]), the method being performed by the surface control unit), the system comprising: 
one or more processors (Fig. 11, item 542 – ‘processor’, [0082]: surface control unit includes a processor); and 
a non-transitory memory coupled to the one or more processors, wherein the memory comprises instruction configured to cause the processors to perform operations (Fig. 11, item 544 – “storage device’, [0082]: surface control unit includes a storage device including programs to be executed by the processor) for: 
receiving a first measurement set comprising electromagnetic field data for a first tool depth in a geologic formation (Fig. 6, item 63; [0053]: time-dependent electrical currents are induced in the formation at a plurality of depths (which implies a first tool depth), generating time-dependent transient electromagnetic signals, which are measured by a downhole resistivity tool and send to a computer for processing (see [0082])); 
time-dependent electrical currents are induced in the formation at a plurality of depths (which implies a second tool depth), generating time-dependent transient electromagnetic signals, which are measured by a downhole resistivity tool and send to a computer for processing (see [0082])); 
performing an inversion on the first measurement set and the second measurement set to generate a first formation profile corresponding with the first measurement set and a second formation profile corresponding with the second measurement set (Fig. 6, item 68; [0053]: inversion is performed in all samples in an entire depth interval, which examiner interprets to include first measurement set and second measurement set, to generate an inversion-based resistivity (IB-R) value and an inversion-based distance to a bedding plane (IB-D2B) value for each sample in the entire depth interval); and 
displaying the first formation profile and the second formation profile in a user interface (UI) (Fig. 6, item 68; [0053]: an image of the earth formation is generated using the IB-R and IB-D2B values for each sample in the entire depth interval, with this image being displayed on a display/monitor (see [0082])).  

Le does not explicitly disclose:
wherein the first formation profile is positioned adjacent to the second formation profile in the UI.  

Donderici teaches:
resistivity information for different true vertical depths intervals (analogous to first formation profile and second formation profile) are displayed (see [0018]) adjacent to one another, with information such as distance to bed boundary and dip angle (e.g., tool inclination, see [0014]) being included in the graph (see also Fig. 5S and [0054])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Le in view of Donderici to position the first formation profile adjacent to the second formation profile in the UI, in order to enable an operator to make steering decisions for an LWD tool or to review past steering operations, as discussed by Donderici ([0016]).

Regarding claim 10. 
Le in view of Donderici discloses all the features of claim 8 as described above.
Le does not explicitly disclose:


Donderici teaches:
“FIG. 5F is similar to FIG. 5A and shows a 2D map view option that plots look-ahead distance to bed boundary as a function of true vertical depth (TVD), and that uses different colors to identify different formation resistivity values. In FIG. 5F, the lines representing bed boundaries are straight and do not convey relative dip angle information. Instead, relative dip angle information is represented for each distinct TVD as an arrow with its tail at distance 0 (zero). Each arrow or other relative dip angle indicator represents the relative dip between the bit or reference point and the nearest bed boundary. In alternative embodiments, the size, the position, and/or the relative dip angle indicator may vary” ([0029]: resistivity information for different true vertical depths intervals (analogous to first formation profile and second formation profile) are displayed (see [0018]) adjacent to one another, with information such as distance to bed boundary (depth axis) and dip angle (e.g., tool inclination, see [0014]) being included in the graph (see also Fig. 5S and [0054])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Le in view of Donderici to display the first formation profile and the second formation profile with respect to a depth axis, in order to enable an operator to make steering decisions for an LWD tool or to review past steering operations, as discussed by Donderici ([0016]).

Regarding claim 11. 
Le in view of Donderici discloses all the features of claim 8 as described above.
Le does not disclose:
displaying the first formation profile and the second formation profile further comprises: 
displaying an indication of tool inclination with respect to at least one of the first formation profile or the second formation profile.  

Donderici teaches:
“FIG. 5F is similar to FIG. 5A and shows a 2D map view option that plots look-ahead distance to bed boundary as a function of true vertical depth (TVD), and that uses different colors to identify different formation resistivity values. In FIG. 5F, the lines representing bed boundaries are straight and do not convey relative dip angle information. Instead, relative dip angle information is represented for each distinct TVD as an arrow with its tail at distance 0 (zero). Each arrow or other relative dip angle indicator represents the relative dip between the bit or reference point and the nearest bed boundary. In alternative embodiments, the size, the position, and/or the relative dip angle indicator may vary” ([0029]: resistivity information for different true vertical depths intervals (analogous to first formation profile and second formation profile) are displayed (see [0018]) adjacent to one another, with information such as distance to bed boundary and dip angle (e.g., an indication of tool inclination, see [0014]) being included in the graph (see also Fig. 5S and [0054])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Le in view of Donderici to display the first 

Regarding claim 12. 
Le in view of Donderici discloses all the features of claim 8 as described above.
Le does not disclose:
displaying the first formation profile and the second formation profile further comprises: 
displaying an indication of a boundary uncertainty distance with respect to at least one of the first formation profile or the second formation profile.  

Donderici teaches:
 “Further, the map views of FIGS.5L-5R may display a bed boundary line for one or more distance to bed boundary indicators, where an angle of bed boundary line corresponds to a relative dip angle value with respect to a reference point for the tool. Further, in some embodiments, at least one of the displayed distance to bed boundary indicators is partially transparent to show a level of uncertainty as described herein” ([0042]: map views (analogous to first formation profile and second formation profile) include an area of uncertainty for at least ones distance to bed boundary indicator (see also [0044])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Le in view of Donderici to display the first 

Regarding claim 13. 
Le in view of Donderici discloses all the features of claim 8 as described above.
Le does not disclose:
displaying the first formation profile and the second formation profile further comprises: 
displaying an indication of a boundary uncertainty distance with respect to at least one of the first formation profile or the second formation profile.  

Donderici teaches:
 “Further, the map views of FIGS.5L-5R may display a bed boundary line for one or more distance to bed boundary indicators, where an angle of bed boundary line corresponds to a relative dip angle value with respect to a reference point for the tool. Further, in some embodiments, at least one of the displayed distance to bed boundary indicators is partially transparent to show a level of uncertainty as described herein” ([0042]: map views (analogous to first formation profile and second formation profile) include an area of uncertainty for at least ones distance to bed boundary indicator (see also [0044])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Le in view of Donderici to display the first 

Regarding claim 14. 
Le in view of Donderici discloses all the features of claim 8 as described above.
Le does not disclose:
displaying the first formation profile and the second formation profile in the UI, further comprises: 
displaying an indication of a first boundary uncertainty distance with respect to the first formation profile; and 
displaying an indication of a second boundary uncertainty distance with respect to the second formation profile, and 
wherein the first boundary uncertainty distance is different than the second boundary uncertainty distance.  

Donderici teaches:
 “Further, the map views of FIGS.5L-5R may display a bed boundary line for one or more distance to bed boundary indicators, where an angle of bed boundary line corresponds to a relative dip angle value with respect to a reference point for the tool. Further, in some embodiments, at least one of the displayed distance to bed boundary indicators is partially transparent to show a level of uncertainty as described herein” map views (analogous to first formation profile and second formation profile) include an area of uncertainty for at least ones distance to bed boundary indicator, with these maps having different uncertainty values (see Fig. 5R and [0044])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Le in view of Donderici to display the first formation profile and the second formation profile by displaying an indication of a first boundary uncertainty distance with respect to the first formation profile; and displaying an indication of a second boundary uncertainty distance with respect to the second formation profile, and wherein the first boundary uncertainty distance is different than the second boundary uncertainty distance, in order to enable an operator to make steering decisions for an LWD tool or to review past steering operations, as discussed by Donderici ([0016]).

Regarding claim 15. 
Le discloses:
A tangible, non-transitory, computer-readable media having instructions encoded thereon (Fig. 11, item 544 – “storage device’, [0082], [0087]: surface control unit includes a storage device including programs to be executed by the processor), the instructions, when executed by a processor (Fig. 11, item 542 – ‘processor’, [0082]: surface control unit includes a processor), are operable to perform operations for: 
receiving a first measurement set comprising electromagnetic field data for a first tool depth in a geologic formation (Fig. 6, item 63; [0053]: time-dependent electrical currents are induced in the formation at a plurality of depths (which implies a first tool depth), generating time-dependent transient electromagnetic signals, which are measured by a downhole resistivity tool and send to a computer for processing (see [0082])); 
receiving a second measurement set comprising electromagnetic field data for a second tool depth in the geologic formation (Fig. 6, item 63; [0053]: time-dependent electrical currents are induced in the formation at a plurality of depths (which implies a second tool depth), generating time-dependent transient electromagnetic signals, which are measured by a downhole resistivity tool and send to a computer for processing (see [0082])); 
performing an inversion on the first measurement set and the second measurement set to generate a first formation profile corresponding with the first measurement set and a second formation profile corresponding with the second measurement set (Fig. 6, item 68; [0053]: inversion is performed in all samples in an entire depth interval, which examiner interprets to include first measurement set and second measurement set, to generate an inversion-based resistivity (IB-R) value and an inversion-based distance to a bedding plane (IB-D2B) value for each sample in the entire depth interval); and 
displaying the first formation profile and the second formation profile in a user interface (UI) (Fig. 6, item 68; [0053]: an image of the earth formation is generated using the IB-R and IB-D2B values for each sample in the entire depth interval, with this image being displayed on a display/monitor (see [0082])).

Le does not explicitly disclose:
wherein the first formation profile is positioned adjacent to the second formation profile in the UI.  

Donderici teaches:
“FIG. 5F is similar to FIG. 5A and shows a 2D map view option that plots look-ahead distance to bed boundary as a function of true vertical depth (TVD), and that uses different colors to identify different formation resistivity values. In FIG. 5F, the lines representing bed boundaries are straight and do not convey relative dip angle information. Instead, relative dip angle information is represented for each distinct TVD as an arrow with its tail at distance 0 (zero). Each arrow or other relative dip angle indicator represents the relative dip between the bit or reference point and the nearest bed boundary. In alternative embodiments, the size, the position, and/or the relative dip angle indicator may vary” ([0029]: resistivity information for different true vertical depths intervals (analogous to first formation profile and second formation profile) are displayed (see [0018]) adjacent to one another, with information such as distance to bed boundary and dip angle (e.g., tool inclination, see [0014]) being included in the graph (see also Fig. 5S and [0054])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Le in view of Donderici to position the first formation profile adjacent to the second formation profile in the UI, in order to enable an operator to make steering decisions for an LWD tool or to review past steering operations, as discussed by Donderici ([0016]).

Regarding claim 17. 
Le in view of Donderici discloses all the features of claim 15 as described above.

the first formation profile and the second formation profile are displayed with respect to a depth axis.  

Donderici teaches:
“FIG. 5F is similar to FIG. 5A and shows a 2D map view option that plots look-ahead distance to bed boundary as a function of true vertical depth (TVD), and that uses different colors to identify different formation resistivity values. In FIG. 5F, the lines representing bed boundaries are straight and do not convey relative dip angle information. Instead, relative dip angle information is represented for each distinct TVD as an arrow with its tail at distance 0 (zero). Each arrow or other relative dip angle indicator represents the relative dip between the bit or reference point and the nearest bed boundary. In alternative embodiments, the size, the position, and/or the relative dip angle indicator may vary” ([0029]: resistivity information for different true vertical depths intervals (analogous to first formation profile and second formation profile) are displayed (see [0018]) adjacent to one another, with information such as distance to bed boundary (depth axis) and dip angle (e.g., tool inclination, see [0014]) being included in the graph (see also Fig. 5S and [0054])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Le in view of Donderici to display the first formation profile and the second formation profile with respect to a depth axis, in order to enable an operator to make steering decisions for an LWD tool or to review past steering operations, as discussed by Donderici ([0016]).

Regarding claim 18. 
Le in view of Donderici discloses all the features of claim 1 as described above.
Le does not disclose:
displaying the first formation profile and the second formation profile further comprises: 
displaying an indication of tool inclination with respect to at least one of the first formation profile or the second formation profile.  

Donderici teaches:
“FIG. 5F is similar to FIG. 5A and shows a 2D map view option that plots look-ahead distance to bed boundary as a function of true vertical depth (TVD), and that uses different colors to identify different formation resistivity values. In FIG. 5F, the lines representing bed boundaries are straight and do not convey relative dip angle information. Instead, relative dip angle information is represented for each distinct TVD as an arrow with its tail at distance 0 (zero). Each arrow or other relative dip angle indicator represents the relative dip between the bit or reference point and the nearest bed boundary. In alternative embodiments, the size, the position, and/or the relative dip angle indicator may vary” ([0029]: resistivity information for different true vertical depths intervals (analogous to first formation profile and second formation profile) are displayed (see [0018]) adjacent to one another, with information such as distance to bed boundary and dip angle (e.g., an indication of tool inclination, see [0014]) being included in the graph (see also Fig. 5S and [0054])).


Regarding claim 19. 
Le in view of Donderici discloses all the features of claim 15 as described above.
Le does not disclose:
displaying the first formation profile and the second formation profile further comprises: 
displaying an indication of a boundary uncertainty distance with respect to at least one of the first formation profile or the second formation profile.  

Donderici teaches:
 “Further, the map views of FIGS.5L-5R may display a bed boundary line for one or more distance to bed boundary indicators, where an angle of bed boundary line corresponds to a relative dip angle value with respect to a reference point for the tool. Further, in some embodiments, at least one of the displayed distance to bed boundary indicators is partially transparent to show a level of uncertainty as described herein” ([0042]: map views (analogous to first formation profile and second formation profile) include an area of uncertainty for at least ones distance to bed boundary indicator (see also [0044])).


Regarding claim 20. 
Le in view of Donderici discloses all the features of claim 15 as described above.
Le does not disclose:
displaying the first formation profile and the second formation profile further comprises: 
displaying an indication of a boundary uncertainty distance with respect to at least one of the first formation profile or the second formation profile.

Donderici teaches:
 “Further, the map views of FIGS.5L-5R may display a bed boundary line for one or more distance to bed boundary indicators, where an angle of bed boundary line corresponds to a relative dip angle value with respect to a reference point for the tool. Further, in some embodiments, at least one of the displayed distance to bed boundary indicators is partially transparent to show a level of uncertainty as described herein” ([0042]: map views (analogous to first formation profile and second formation profile) include an area of uncertainty for at least ones distance to bed boundary indicator (see also [0044])).
.

Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Le, in view of Donderici, and in further view of Banning (CA 2593526 A1), hereinafter ‘Banning’.
Regarding claim 2. 
Le in view of Donderici discloses all the features of claim 1 as described above.
Le does not explicitly disclose:
the first formation profile and the second formation profile are displayed with respect to a time axis.  

	Banning teaches:
“Rapid imaging of formation features or boundaries may be achieved in an embodiment that further comprises: - plotting the monitored one of apparent conductivity and apparent resistivity against time; - subsequently moving the device to another position in the wellbore; - again transmitting an electromagnetic signal using the transmitter and detecting the receiver response; - again calculating the one of apparent conductivity and apparent resistivity based on the receiver-detected response; - again monitoring the one of apparent conductivity and apparent resistivity is monitored imaging formation properties of boundaries is achieved by plotting formation properties (e.g., resistivity) against time every time the tool is moved for performing new measurements).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Le in view of Donderici to display the first formation profile and the second formation profile with respect to a time axis, in order to provide rapid imaging of formation features or boundaries, as discussed by Banning (p. 2, line 29 – p. 3, line 9).

Regarding claim 9. 
Le in view of Donderici discloses all the features of claim 8 as described above.
Le does not explicitly disclose:
the first formation profile and the second formation profile are displayed with respect to a time axis.  

Banning teaches:
“Rapid imaging of formation features or boundaries may be achieved in an embodiment that further comprises: - plotting the monitored one of apparent conductivity and apparent resistivity against time; - subsequently moving the device to another position in the wellbore; - again transmitting an electromagnetic signal using the transmitter and detecting the receiver response; - again calculating the one of apparent imaging formation properties of boundaries is achieved by plotting formation properties (e.g., resistivity) against time every time the tool is moved for performing new measurements).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Le in view of Donderici to display the first formation profile and the second formation profile with respect to a time axis, in order to provide rapid imaging of formation features or boundaries, as discussed by Banning (p. 2, line 29 – p. 3, line 9).

Regarding claim 16. 
Le in view of Donderici discloses all the features of claim 15 as described above.
Le does not explicitly disclose:
the first formation profile and the second formation profile are displayed with respect to a time axis.  

Banning teaches:
“Rapid imaging of formation features or boundaries may be achieved in an embodiment that further comprises: - plotting the monitored one of apparent conductivity and apparent resistivity against time; - subsequently moving the device to another imaging formation properties of boundaries is achieved by plotting formation properties (e.g., resistivity) against time every time the tool is moved for performing new measurements).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Le in view of Donderici to display the first formation profile and the second formation profile with respect to a time axis, in order to provide rapid imaging of formation features or boundaries, as discussed by Banning (p. 2, line 29 – p. 3, line 9).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
TANG YUMEI, AU 2013377236 A1, Detecting bed boundary locations based on measurements from multiple tool depths in a wellbore
Reference discloses outputs including distance to bed boundary to allow operators to modify drilling operations.
Donderici; Burkay et al., US 20160223704 A1, WORKFLOW ADJUSTMENT METHODS AND SYSTEMS FOR LOGGING OPERATIONS
Reference discloses map views obtained through application of inversion, and including formation properties, such as resistivity, and directions and distances between tool and bed boundary.
Davydychev; Andrei I. et al., US 20150301222 A1, Inversion-based calibration of downhole electromagnetic tools
Reference discloses uses of conventional inversion process to provide a formation model that includes various formation parameters such as the resistivity profile of the formation crossed by the tool, distances to one or more boundary layers, resistivity of one or more remote beds, vertical and horizontal resistivity of various beds, an anisotropy ratio, boundary layer dip angle.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINA CORDERO whose telephone number is (571)272-9969. The examiner can normally be reached 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANDREW SCHECHTER can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/LINA M CORDERO/Primary Examiner, Art Unit 2857